OPINION — AG — THE UNIVERSITY OF OKLAHOMA IS NOT A " RETAIL DEALER " WITHIN THE MEANING OF THAT TERM AS USED IN SENATE BILL NO. 305 AND, THAT SAID SENATE BILL IS NOT APPLICABLE TO CONTRACTS BETWEEN THE UNIVERSITY OF OKLAHOMA AND PERSONS, FIRMS OR CORPORATIONS WHEREBY MILK AND ICE CREAM IS PURCHASED BY THE UNIVERSITY FOR RESALE TO STUDENTS IN DORMITORY CAFETERIAS ON THE CAMPUS. IT BECOMES UNNECESSARY TO DETERMINE WHETHER OR NOT A PRIVATE PERSON WHO OPERATES A CAFETERIA IS A " RETAIL DEALER " WITHIN THE MEANING OF SAID ACT. CITE: 2 O.S.H. 419.2, 2 O.S.H. 419.3, 70 O.S.H. 1242 (JAMES GARRETT)